t c summary opinion united_states tax_court john m and nancy l jerose petitioners v commissioner of internal revenue respondent docket no 13606-03s filed date john m and nancy l jerose pro sese steven m webster for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether disability benefits received by petitioner nancy l jerose in from the fortis benefits insurance co are excludable from petitioners’ gross_income pursuant to sec_105 for reasons set forth herein we hold they are not background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in horse shoe north carolina on the date the petition was filed in this case during the period from through date nancy l jerose petitioner was employed as a certified nursing assistant by henderson county hospital corp doing business as margaret r parsee memorial hospital memorial hospital memorial hospital contracted through the fortis benefits insurance co fortis co for a group long-term disability insurance program the fortis policy for the benefit of its employees the fortis policy states in pertinent part schedule amount core plan the schedule amount is percent of monthly pay subject_to a maximum schedule amount of dollar_figure per month alternate plan the schedule amount is percent of monthly pay subject_to a maximum schedule of dollar_figure per month insurance provided if you a covered_person become disabled while insured under the long term disability insurance we will pay benefits if you satisfy the qualifying period we will continue to pay benefits during your disability but not beyond the maximum benefit period any benefits are subject_to the provisions of the policy maximum benefit period we will not pay benefits under the core plan beyond the maximums stated below based on your age on the day the period of disability started age before but before but before but before or more maximum benefit period months of disability following the end of the qualifying period months of disability following the end of the qualifying period months of disability following the end of the qualifying period months of disability following the end of the qualifying period months of disability following the end of the qualifying period we will not pay benefits under the alternate plan beyond the maximums stated below based on your age on the day the period of disability started age before but before but before but before or more maximum benefit period the day before social_security normal_retirement_date or months of disability following the end of the qualifying period whichever is longer months of disability following the end of the qualifying period months of disability following the end of the qualifying period months of disability following the end of the qualifying period months of disability following the end of the qualifying period amount of benefit the amount of benefit we will pay is the schedule amount minus the offset amount however if the schedule amount plus the amount of benefits and payments from other sources is more than of your monthly pay your benefit will be further reduced by the excess schedule amount the schedule amount shown in the schedule is based on the rate of benefit and maximum schedule amount determined in accordance with a plan approved by us which precludes individual selection offset amount if you are eligible for any of the following benefits or payments the total of all monthly benefits plus the pro- rated amount of any lump sum payments will be subtracted from the schedule amount - - - - - group disability benefits from any other plan disability benefits from the united_states social_security act including dependent benefits payable because of your injury sickness or pregnancy disability benefits from a government_plan except social_security any benefits except medical or death_benefits or any amount received in a compromise settlement of your rights under any worker’s compensation act or a similar law or the maritime doctrine_of maintenance wages or - - - cure - retirement benefits disability benefits or similar benefits not including benefits based on your contributions from a retirement_plan sponsored by your participating employer or retirement benefits from a government_plan early retirement benefits from a retirement_plan sponsored by your participating employer or from a government_plan will be included only if you choose to receive them or - you have not chosen to receive them but they would not reduce the normal_retirement_benefit under the retirement_plan sponsored by your participating employer other sources if you are eligible to receive any salary wages partnership or proprietorship draw commissions or similar pay from any work you do we will not consider such income for the consecutive months starting on the day you become entitled to it as long as the sum of - - - the income described above the schedule amount and benefits from any source described in other sources is not more than of your monthly pay if the sum is more than of your monthly pay we will subtract the amount over from the schedule amount when determining your benefit under the policy after months we will consider of the amount determined after reducing any salary wages partnership or proprietorship draw commissions or similar pay you earn from any work you do by any family care expense or any group disability insurance_contract except one sponsored by the participating employer or an affiliated employer as a result of degenerative disk disease of the spine and permanent nerve damage petitioner ceased working at memorial hospital in september of due to her illness petitioner was prevented from engaging in any gainful employment after during taxable_year petitioner received disability benefits under the fortis policy in the amount of dollar_figure the fortis co sent to petitioner and respondent a form_w-2 wage and tax statement for taxable_year reflecting wages tips and other compensation paid to petitioner in the amount of dollar_figure petitioners timely filed their joint federal_income_tax return for taxable_year on date on their form_1040 u s individual_income_tax_return petitioners did not report the amount of dollar_figure received from the fortis co in their gross_income petitioners attached a form_8275 disclosure statement to their form_1040 on the form_8275 the petitioners’ tax_return_preparer wrote w-2 issued by fortis insurance co indicates taxable_income of dollar_figure the taxpayer presents that the income is comprised of disability payments not subject_to tax and that the w-2 was issued with the income coded incorrectly the taxpayer is attempting to resolve the issue with fortis insurance co at the time respondent issued petitioners a notice_of_deficiency for taxable_year in which respondent determined that petitioners had unreported income of dollar_figure and that they were liable for a tax_deficiency in the amount of dollar_figure discussion1 sec_61 defines gross_income as all income from whatever source derived unless otherwise provided 292_f2d_630 5th cir the supreme court has consistently given this definition of gross_income a liberal construction in recognition of the intention of congress to tax all gains except those specifically exempted 1we decide the issue in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 348_us_426 generally gross_income does not include amounts received through accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts are attributable to contributions by the employer which were not includable in the gross_income of the employee or paid_by the employer see sec_104 if amounts received by an employee through accident_or_health_insurance for personal injuries or sickness are either attributable to contributions by the employer that were not includable in the gross_income of the employee or paid_by the employer then the amounts are specifically included in the employee’s gross_income under sec_105 four conditions must be met for sec_105 to apply see kees v commissioner tcmemo_1999_41 first the amounts must be received through accident_or_health_insurance second the amounts must be for personal injuries or sickness third the amounts must be attributable to contributions made by the employer and fourth the employer’s contributions must not have been includable in the employee’s gross_income in the instant case petitioner received dollar_figure from the fortis co under the fortis policy a group long-term disability insurance program petitioner received the benefits for a disability caused by degenerative disk disease of the spine and permanent nerve damage a personal injury or illness that she suffered beginning in date petitioner testified that she paid dollar_figure biweekly toward the fortis policy premiums however petitioner did not offer any documentary_evidence to substantiate such a claim based on the common practices of employer-funded insurance policies such as the fortis policy at issue in the present case and on the record in this case we find that the contributions for the fortis policy were paid_by memorial hospital petitioner’s employer and that the contributions from memorial hospital were not included in petitioner’s gross_income thus in the present case all four conditions of sec_105 have been met the fact that sec_105 applies does not necessarily mean that the amounts are included in income as sec_105 itself indicates there are exceptions the relevant exception for the instant case appears in sec_105 which provides as follows sec_105 payments unrelated to absence from work -- gross_income does not include amounts referred to in subsection a to the extent such amounts-- constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer and are computed with reference to the nature of the injury without regard to the period the employee is absent from work in order to qualify for the sec_105 exception the payments to petitioner must satisfy both paragraphs and of sec_105 we find that the payments fail sec_105 therefore we need not and do not decide whether they satisfy sec_105 sec_105 itself has two parts that must be satisfied the payments to the taxpayer must be computed with reference to the nature of the injury and the payments must be computed without regard to the period the taxpayer is absent from work with respect to the first part of sec_105 the court_of_appeals for the fourth circuit stated in 829_f2d_506 4th cir a review of the cases indicates that for payments to be excludible from income under sec_105 the instrument or agreement under which the amounts are paid must itself provide specificity as to the permanent loss or injury suffered and the corresponding amount of payments to be provided exclusion is permitted only under plans which vary benefits to reflect the particular loss of bodily function accord 814_f2d_1304 9th cir affg tcmemo_1985_25 72_tc_715 further the legislative_history of sec_105 illustrates the distinct character of both the nature-of-the- injury and the absence-from-work requirements of the statute s rept 83d cong 2d sess provides the following example to illustrate the kind of payments excludable from gross_income under sec_105 assume that under the plan of an employer payments equal to percent of annual compensation are made to employees for loss of a leg the dollar_figure employee would therefore receive a payment of dollar_figure and the dollar_figure employee would receive a payment of dollar_figure these amounts would be excludible from gross_income if under the plan they are payable regardless of the period that the employee is absent from work there is nothing in the fortis policy that computes payments with reference to the nature of the injury indeed regardless of the injury a person receiving benefits for total disability under the fortis policy gets a monthly payment equal to percent of monthly earnings thus payments under the fortis policy are not computed with reference to the nature of the injury as required by sec_105 but instead are computed with reference to the recipient’s earnings accordingly the exception does not apply to petitioner and the payments are taxable to her under sec_105 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent 2because the payments are computed with reference to earnings we need not consider whether they are computed without regard to the period of absence from work
